DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8, 10-11, 18-21 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2015/0364309 A1 [Welkie].

Regarding Claim 6:
Welkie discloses a method comprising: 

    PNG
    media_image1.png
    350
    752
    media_image1.png
    Greyscale
providing a multipole comprising a plurality of electrodes (Fig. 12a-b (1202)), the plurality of electrodes including rod electrodes ((1202)) and auxiliary electrodes (1204)), the rod electrodes being arranged one relative to another so as to define a space therebetween for transmitting ions (as shown in Figs. 12a-b), the multipole having a length extending between an ion inlet end and an opposite ion outlet end thereof (see inset annotated Fig. 12b wherein the length between (a) and (d) is the multipole length between its inlet and outlet); 
applying voltage to electrodes of the plurality of electrodes and thereby forming:
	i) an RF-only field along a first portion of the length of the multipole (annotated Fig. 12b-the field from (a) to (b) is RF-only as it is only produced by RF electrode (1202); see para 166-167); and
	ii) a DC axial field along a second portion of the length of the multipole (annotated Fig. 12b-the field from (b) to (c) includes the axial DC field produced by (1204); see para 166); and
transmitting ions through the first and second portions of the length of the multipole, such that the ions are exposed to both the RF-only field and the DC axial field during a single pass through the multipole (paras 89, 99; the ions are passed through the entire assembly of Fig. 12, including both the RF-only field region and the DC axial field region), 
wherein the ions transmitted through the first portion prior to transmitting through the second portion (as shown above in Fig. 12b, ions must pass through the first region, which is RF only, before passing into the DC axial region),
wherein auxiliary electrodes disposed between the rod electrodes of the multipole are not parallel with the rod electrodes of the multipole (para 166 states that the auxiliary electrodes can be tilted at a different angle from the other electrodes of the multipole).

Regarding Claim 7:
Welkie discloses the method of claim 6, wherein the ions are introduced into the ion inlet end of the multipole (annotated Fig. 12B inlet adjacent (a)), and wherein the ions pass through the first portion of the length of the multipole (annotated Fig. 12B between (a) and (b)) and then subsequently pass through the second portion of the length of the multipole (annotated Fig. 12B between (b) and (c)).  

Regarding Claim 8:
Welkie discloses the method of claim 7, comprising applying voltages to electrodes of the plurality of electrodes (paras 166-167) and thereby forming an RF-only field along a third portion of the length of the multipole (annotated Fig. 12B between (c) and (d)), wherein the second portion of the length is disposed between the first and third portions of the length  (as shown in Fig. 12B).

Regarding Claim 10:
Welkie discloses the method of claim 6, wherein the multipole is disposed within a housing of a collision cell in a mass spectrometer instrument (para 93, last two sentences; para 94), and wherein the ions are introduced into the ion inlet end of the multipole from a mass-resolving section of the mass spectrometer instrument (Fig. 1, (121), which is upstream of (124), selects ions by m/z, i.e. mass resolves the ions).  

Regarding Claim 11:
Welkie discloses a multipole (Fig. 12b (1200)), comprising: 
a plurality of electrodes including rod electrodes (Fig. 12b (1202)) disposed about a longitudinal axis and being arranged one relative to another so as to define an ion transmission volume therebetween for transmitting ions (as shown in Figs. 12a-b) along a length of said multipole between an ion inlet end ((1206)) and an opposite ion outlet end thereof ((1208)), 
the plurality of electrodes further including auxiliary electrodes disposed between the rod electrodes of the multipole (Fig. 12b (1204)), the auxiliary electrodes not oriented in parallel to the rod electrodes (para 166 states that the auxiliary electrodes can be tilted at a different angle from the other electrodes of the multipole); 
an electronic controller ((150)) operably connected to an RF power source and the plurality of electrodes (paras 99-101) and being configured to apply at least an RF potential to said at least some electrodes (para 166, an RF voltage is applied to the RF electrode), 
wherein said plurality of electrodes is configured to generate an RF-only field along a first portion of the length of said multipole (annotated Fig. 12b-the field from (a) to (b) is RF-only as it is only produced by RF electrode (1202); see para 166-167) and to generate an axial DC field along a second portion of the length of said multipole (annotated Fig. 12b-the field from (b) to (c) includes the axial DC field produced by (1204); see para 166) when said electronic controller is applying said at least an RF potential to said at least some electrodes (paras 166-167, the RF and DC signals are produced simultaneously), and 
wherein, during use, ions are focused radially inward toward the longitudinal axis of said multipole within the first portion of the length of said multipole (para 166), and transmit through the first portion before the second portion (as shown above in Fig. 12b, ions must pass through the first region, which is RF only, before passing into the DC axial region).  

Regarding Claim 18:
Welkie discloses the multipole of claim 11, wherein said auxiliary electrodes comprises at least one pair of rod-shaped electrodes disposed on opposite sides of the longitudinal axis (See (1204) in Fig. 12b which shows two pairs of auxiliary electrodes so arranged) and being arranged non-parallel one with respect to the other (see Fig. 12b, the electrodes are each tilted with respect to the axis, and symmetrical to each other with respect to said axis. As such, they are necessarily non-parallel.).  

Regarding Claim 19:
Welkie discloses the multipole of claim 11, wherein the rod electrodes include a portion that extends longitudinally beyond one end of the auxiliary electrodes, said portion defining the first portion of the length of the multipole. As shown in Fig. 12b, rod electrodes (1202) extend beyond auxiliary electrode (1204).  

Regarding Claim 20:
Welkie discloses the multipole of claim 11, wherein the first portion of the length of the multipole (between annotated Fig. 12b (a) and (b)) is disposed between an ion inlet orifice (1206) and the second portion of the length of the multipole (the second portion begins at (b) and ends at (c)).

Regarding Claim 21:
Welkie discloses the multipole of claim 11, wherein the first portion of the length of the multipole (between annotated Fig. 12b (a) and (b)) is disposed between an ion outlet orifice (1206 is an ion outlet for whatever preceded (1200)) and the second portion of the length of the multipole (the second portion begins at (b) and ends at (c)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Welkie.

Regarding Claims 13 and 14:
Welkie teaches that an RF ion guide comprises at least eight elongate electrodes by describing an octopole ion guide. Para 10. However, the embodiment of Welkie presented in Fig. 12 only discloses four elongate rod electrodes. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement Welkie’s teaching of tilting RF rod electrodes and DC electrodes from the embodiment of Fig. 12 with the Welkie’s teaching of octupole ion guides, thus resulting in eight elongate rod electrodes rather than four. One would have been motivated to do so in order to combine the increased RF field intensity of the embodiment of Fig. 12 with the ion control characteristics of an octopole ion guide.

Response to Arguments
The 35 USC 112(a) and (b) rejections of record are withdrawn.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881